Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Clark et al., Jakobsen et al., Brix et al. and Chee et al. 
Claims 8, 9, 17, 27-30, 32,33, 35 and 38-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark et al. (WO9118012)  in view of Jakobsen et al. (US20060093613),  Brix et al. (US20100168390) and Chee et al.( WO2011071943).
Clark et al. teach forming complexes of MHC molecules with peptide- oligonucleotide conjugates and subsequently incubating the formed complexes with T cells comprising T cell receptors resulting in a complex comprising the peptide- oligonucleotide complex sandwiched between the TCR and the MHC molecules (e.g.  4th para, pg. 27- 1st para, pg. 28; The Complexes section, pg. 25-28; Fig. 23).
 In different embodiments, Clark et al. teach generating complexes by incubating an MHC II molecule (i.e. IAk) (e.g. 5th para, pg. 2- 1st para, pg. 3) with peptide conjugates in PBS solution (e.g.  The Complexes section, pg. 25-26; Preparation of IAk-[Peptide(I-125)AdriamycinJ Complex  section ,pg. 28-29; All IAk-peptide complexes referenced in the Examples were prepared exactly the same way as in 2nd para, pg. 29; Preparation of IAk-[MBP(l-14)A4-(I-125)Adriamycin Complex section; pg. 32; Example IX: T Cell Internalization of MHC II-Peptide Complex section, pg. 35-36).
 	Therefore, as Clark et al. teach forming complexes of MHC molecules with peptide- oligonucleotide conjugates prior to incubating the formed complexes with T cells (e.g.  4th para, pg. 27- 1st para, pg. 28; The Complexes section, pg. 25-28; Fig. 23), they render obvious the limitations: A method, comprising: 1)    contacting an MHC molecule in a solution with a pool of polynucleotide-peptide conjugates in the absence of a T cell, wherein each claim 8.
Clark et al. teach peptides bind specifically to “cognate” MHC molecule that are recognized by the TCR molecules (e.g. 2nd para, pg. 27- 1st para, pg. 28; Example VIII, pg. 3-35; only specific peptide complex was recognized by TCR as in Fig. 21). Therefore, Clark et al. render obvious the limitation: wherein said peptide portions of said polynucleotide-peptide conjugates compete for binding of said MHC molecule as recited in claim 9.	
As Clark et al. teach oligodeoxyribonucleotides (e.g. synthesis of Peptide-Oligonucleotide Conjugates section, pg. 20), they render obvious the limitation: wherein the polynucleotide portion is selected from the group consisting of comprises DNA and a DNA-like molecule as required by claim 17.
Clark et al. teach incubating the formed complexes with cell-bound T cell receptors resulting in a complex comprising the peptide- oligonucleotide complex sandwiched between the TCR and the MHC molecules (e.g.  4th para, pg. 27- 1st para, pg. 28; The Complexes section, pg. 25-28; Fig. 23). 
Furthermore, Clark et al. teach comparison of binding of different peptide-oligonucleotide conjugates that are complexed to MHC molecules and subsequently incubated with cell-bound TCR molecules(e.g. 2nd para, pg. 27- 1st para, pg. 28; Example VIII, pg. 3-35; only specific peptide complex was recognized by TCR as in Fig. 21).
Therefore, they meet the limitation: further comprises contacting said MHC molecule and said pool of polynucleotide-peptide conjugates with a T-cell receptor (TCR); and said MHC claim 27.
Clark et al. teach TCR molecules bind peptides which bind specifically to “cognate” MHC molecule that are recognized by the TCR molecules (e.g. 2nd para, pg. 27- 1st para, pg. 28; Example VIII, pg. 3-35; only specific peptide complex was recognized by TCR as in Fig. 21). Therefore, Clark et al. render obvious the limitation: wherein said peptide portions of said polynucleotide-peptide conjugates compete for binding of said MHC molecule and said TCR as required by claim 28.
Clark teaches comparison of binding of “relevant” peptide conjugate and “irrelevant” peptide conjugate ( i.e. reference peptide) that are complexed to MHC molecules and subsequently incubated with cell-bound TCR molecules(e.g. 2nd para, pg. 27- 1st para, pg. 28; Example VIII, pg. 3-35; only specific peptide complex was recognized by TCR as in Fig. 21).
 Therefore, Clark meets the limitation: further comprising determining a relative binding affinity and/or specificity to said TCR of each peptide portion, as compared to a reference peptide as recited in claim 30.
Clark teaches binding interactions between MHC, peptide- oligo conjugates and TCR. 
However, Clark et al. do not expressly teach the limitation: wherein each polynucleotide-peptide conjugate comprises a peptide portion and a polynucleotide portion specifically identifying the peptide portion as required by claim 8.
claim 8 or interactions with TCR that are not associated with T cells as required by claim 27.
Prior to the effective filing date of the claimed invention, Jakobsen et al. teach methods comprising binding peptide-MHC complexes and contacting the formed MHC-peptide complexes with recombinant soluble T cell receptors is known in the art (e.g. The pMHC binding properties of JM22z are observed to be qualitatively and quantitatively similar if TCR is used either in the soluble or immobilized phase as in para 0138, pg. 13; Example 14-15, pg. 17-18).
 Furthermore, Jakobsen et al. teach methods of forming MHC-protein complexes according to the method of Garboczi et al. and immobilizing these complexes prior to binding with soluble TCR molecules (e.g. Example 2, pg. 13;  Example 14, 15 and 17, pg. 17-18).
Jakobsen et al. also teach embodiments of soluble TCRs that are specific for peptides in peptide MHC complexes, wherein the peptides are 9 amino acids in length (e.g. para 0158, pg.15).  
Therefore, as Jakobsen et al. teach forming, purifying  and immobilizing MHC-peptide complexes prior to contacting with soluble TCR, using methods known in the art (e.g. para 0019,pg. 2; Example 17, pg. 18),   Jakobsen et al. render obvious the limitations: a method comprising forming MHC- peptide complexes; (2) immobilizing said MHC molecule to a solid support, thereby immobilizing the complex(es) formed between the polynucleotide-peptide conjugate(s) and said MHC molecule, wherein unbound or non-specifically bound polynucleotide-peptide conjugate(s) are separated from the complex(es)(e.g. Example 2, pg. 13) as required by claim 8.
Furthermore, Jakobsen et al. render obvious the limitation: method of claim 8, wherein:
claim 27.
They also meet the limitation: wherein said TCR is selected from the group consisting of a soluble TCR (e.g. Example 1, pg. 11-12) as required by claim 29.
They also render obvious claim 35.
Furthermore, Jakobsen et al. make obvious the limitation: the peptide of the polynucleotide-peptide conjugate is between 5 and 40 amino acid residues in length, inclusive as required by claim 39.
Like Clark et al., Jakobsen et al. teach binding peptide –MHC complexes to TCR molecules. Therefore, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Clark et al. to include designing recombinant soluble TCR that binds to peptide MHC complexes that are immobilized to a substrate, wherein the peptide length is 9 amino acids as taught by Jakobsen et al. because this was a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable outcome of a method comprising contacting TCR molecules with peptide- MHC complexes. 
Therefore, the combined teachings of Clark and Jakobsen render obvious a method comprising forming complexes of MHC molecules with peptide conjugates and further contacting with soluble TCR molecules, and subsequently analyzing the binding affinities.
 However, they do not expressly teach determining the polynucleotide sequences as required by claim 8.
claim 8.
At the time the invention was made, Brix et al. teach formation of MHC-peptide complexes comprising multimerization of MHC molecules comprising MHC binding peptides through dimerization domains, which are molecular extensions associated with individual peptides bound to the MHC molecules. Furthermore, Brix et al. teach these extensions comprise nucleic acid (e.g. MHC complexes can be multimerized by other means than coupling to one or more multimerization domain (s). One method is to extend the bound peptide with dimerization domains. One end of the peptide is extended with dimerization domain A … and the other end is extended with dimerization domain B …When MHC complexes are loaded/mixed with these extended peptides the following multimer structure will be formed: A-MHC-BA-MHC-BA-MHC-B etc. The peptides in the mixture can either be identical or a mixture of peptides with comparable extended dimerization domains as in para 0245, pg. 19; Dimerization domain AB can be any molecule pair able to bind to each other like: …DNA-DNA, PNA-PNA, DNA-PNA, DNA-RNA, LNA-DNA as in para 0248, pg. 19).
Furthermore, Brix et al. teach multimerization of MHC molecules comprising MHC binding peptides that are identical is known in the art, wherein binding peptides facilitate the multimer formation (e.g. The definition of the MHC molecule construct of the present invention enables various valuable possibilities as regards the MHC molecules. Thus, examples of valuable MHC multimers are such wherein at least two of the MHC molecules are different, wherein the 
 Brix et al. teach a method of labeling the bound peptide (e.g. one or more labelling compounds can be attached to the peptide harboured by the MHC molecule as in para 0408, pg. 31; para 0420, pg. 32) but do not expressly teach determining an associated polynucleotide sequence.
 Furthermore, Brix et al. teach purification of MHC-peptide complexes by filtration from unwanted components is known in the art (e.g. para 1417, Example 47, pg. 93).
Like Brix et al., Chee et al. teach polypeptide-polynucleotide conjugates that can be identified. Furthermore, Chee et al. teach providing constructs comprising a peptide and oligonucleotide encoding the peptide (e.g. para 0006, pg. 4). Chee et al. teach analysis of the oligonucleotide component after use in an assay format by Illumina sequencing (e.g. para 0093-0095, pg. 40-41).
Therefore, as both Brix et al. and Chee et al. disclose peptides comprising nucleic acid extensions, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method comprising providing peptide- nucleic acid conjugates that facilitate MHC-peptide complex formation and that are identified by labelling as taught by Brix et al. to include polynucleotide-peptide conjugates wherein the polynucleotide encodes for the peptide portion of the conjugates  and the polynucleotide component is subjected to high throughput sequencing , i.e. Illumina sequencing, as taught by Chee et al. 
 Therefore, as Chee et al. teach providing conjugates comprising a peptide and oligonucleotide encoding the peptide (e.g. para 0006, pg. 4), the combined teachings of Brix et al. and Chee et al. render obvious the limitation: wherein each polynucleotide-peptide conjugate comprises a peptide portion and a polynucleotide portion specifically identifying the peptide portion as required by claim 8.
Furthermore, as Brix et al. teach purification of MHC-peptide complexes from unwanted components by filtration is known in the art(e.g. para 1417, Example 47, pg. 93), the combined teachings of Brix et al. and Chee et al. render obvious the requirement of separating bound complexes from  unbound or non-specifically bound polynucleotide-peptide conjugate(s) as required by claim 8.

Furthermore, as Chee et al. teach sequencing the polynucleotide component (e.g. para 0093-0095, pg. 40-41), the combined teachings of Brix et al. and Chee et al. render obvious the limitation: (3) determining a sequence of the polynucleotide portion(s) of the polynucleotide-peptide conjugate(s) that remains/remain bound to said immobilized MHC molecule, thereby identifying the corresponding peptide portion(s) as an MHC-binding peptide or peptides as required by claim 8.
claim 32.
Furthermore, as Brix et al. teach bound peptides facilitate dimerization of MHC complexes using nucleic acid extensions(e.g. para 0245,para 0248, pg. 19), the combined teachings of Brix et al. and Chee et al. render obvious the limitation: wherein the mediation is through nucleotide sequence complementarity between the polynucleotide portions as required by claim 33.
Furthermore, as Chee et al. teach providing conjugates comprising a peptide and oligonucleotide encoding the peptide (e.g. para 0006, pg. 4), the combined teachings of Brix et al. and Chee et al. render obvious the limitation: method of claim 8, wherein the polynucleotide portion of each polynucleotide-peptide conjugate comprises a nucleic acid sequence encoding the peptide portion of the polynucleotide-peptide conjugate as required by claim 38.
Furthermore, as Brix et al. teach bound peptides are identical, they render obvious the limitation: wherein each polynucleotide-peptide conjugate comprises at least two identical peptide portions as required by claim 40.
Furthermore, as Chee et al. teach sequencing the polynucleotide component (e.g. para 0093-0095, pg. 40-41), the combined teachings of Brix et al. and Chee et al. render obvious the  method of claim 8, wherein the determining step is performed by nucleic acid sequencing as required by claim 41.
Like Clark et al., Brix et al. and Chee et al. teach polynucleotide-peptide conjugates. Therefore, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Clark et al. and Jakobsen et al. to include polynucleotide-peptide conjugates comprising MHC-binding peptides wherein the polynucleotide encodes for the peptide portion of the conjugates  and the polynucleotide component is subjected to high throughput sequencing , i.e. Illumina sequencing, as taught by Brix et al. and Chee et al. as skilled artisan would have recognized that substituting one polynucleotide portion of the polynucleotide-peptide conjugates with another which encodes for an MHC binding peptide would yield the predictable outcome of a method for identifying the corresponding peptide portion(s) as an MHC-binding peptide or peptides with the added benefit of high throughput analysis. 
 Therefore, the combined teachings of Clark et al., Jakobsen et al., Brix et al. and Chee et al. render obvious the limitation: (3) determining a sequence of the polynucleotide portion(s) of the polynucleotide-peptide conjugate(s) that remains/remain bound to said immobilized MHC molecule, thereby identifying the corresponding peptide portion(s) as an MHC-binding peptide or peptides as required by claim 8.
Furthermore, the combined teachings of Clark et al., Jakobsen et al., Brix et al. and Chee et al. render obvious the limitation: the method further comprises identifying the corresponding peptide portion(s) is/are identified as an MHC-binding peptide or peptides capable of binding to said TCR as required by claim 27.

Clark et al., Jakobsen et al., Brix et al., Chee et al. and Sidney et al. 
Claims 10, 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark et al., Jakobsen et al. and Chee et al. as applied to claims 8, 9, 17, 27-30, 32,33, 35 and 38-41 above, and further in view of Sidney et al.(US20060079453).
The teachings of Clark et al., Jakobsen et al., Brix et al. and Chee et al. as applied in the previous rejection above are incorporated in this rejection.
Clark et al., Jakobsen et al., Brix et al. and Chee et al. teach a method of identifying MHC binding peptides comprising providing peptide oligonucleotides conjugates that bind to MHC molecules. 
Furthermore, Clark et al. teach the peptide portion is MBP protein (e.g. 1st para, pg. 5, Clark), which is associated with multiple sclerosis, an autoimmune disease, as evidenced by Wraith et al. (e.g. para 0014, pg. 1; para 0018-0020, pg. 2, Wraith). Therefore, Clark et al. render obvious the limitation: further comprising identifying all or a portion of said peptide portion as an antigen in autoimmunity as recited in claim 16.
However, the combined teachings of Clark et al., Jakobsen et al., Brix et al. and Chee et al. do not teach claims 10 and 15.
Sidney et al. teach MHC binding assays in which MHC molecules are combined with binding peptides and resulting complexes are immobilized to individual wells coated with anti- MHC antibody (e.g. para 0054-0056, pg. 7; anti-MHC antibody as in Tables 7-9, pg. 6-7).
 	Furthermore, Sidney et al. teach measuring binding affinities of different MHC binding peptides by calculating an IC50 value and determining high affinity and intermediate affinity 
Therefore, Sidney et al. render obvious the limitation: further comprising determining a relative binding affinity and/or specificity to said MHC molecule of each peptide portion (i.e. calculating IC50 values for different MHC binding peptides), as compared to other peptide portions of said pool of polynucleotide-peptide conjugates(e.g. para 0057-0059,pg. 7-8) as required by claim 10.
Sidney also meets the limitation: further comprising comparing the binding of said peptide portion to said MHC molecule with the binding of determining a relative binding affinity and/or specificity to said MHC molecule of each peptide portion, as compared to a reference peptide to said MHC molecule (e.g. para 0057-0059, pg. 7-8) as required by claim 15.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Clark et al., Jakobsen et al., Brix et al. and Chee et al. to include comparing binding affinities among different MHC-binding peptides as taught by Sidney et al. because this was a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of identifying MHC-binding peptides.
	Furthermore, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Clark et al., Jakobsen et al., Brix et al. and Chee et al. to include comparing binding affinities of  MHC-binding peptides to a 

Clark et al., Jakobsen et al., Brix et al., Chee et al. and Schwartz et al. 
Claims 23 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark et al., Jakobsen et al., Brix et al. and Chee et al. as applied to claims 8, 9, 17, 27-30, 32,33, 35 and 38-41 above, and further in view of Schwartz et al. (WO2012071428).
The teachings of Clark et al., Jakobsen et al., Brix et al. and Chee et al. as applied in the previous rejection above are incorporated in this rejection.
Clark et al., Jakobsen et al., Brix et al. and Chee et al. teach a method of identifying MHC binding peptides comprising providing peptide oligonucleotides conjugates that bind to MHC molecules. However, they do not teach claims 23 and 37.
Schwartz et al. teach a method of detecting molecular targets using peptide /oligonucleotide conjugates (i.e. polynucleotide-peptide conjugates). Specifically, Schwartz et al. teach forming the conjugates, contacting molecular targets within a sample and detecting the contacted molecular targets (e.g. Abstract, para 0012-0013, pg. 3; detection of contacted conjugate as in para 00213, pg. 43-44; para 00252, pg. 59-60; Fig. 21, 37, 42 and 61). The peptide portion binds to the molecular target and the oligonucleotide portion is hybridized to a complementary nucleic acid probe that is detectably labelled. The complexes are subsequently subjected to dissociation by denaturation of hybridized oligonucleotide: probe interactions and 
Schwartz teaches some embodiments of analysis wherein detection is done using probes that are not joined to a solid support (e.g. Fig. 21 and 37) and other embodiments in which the probes are joined to beads, resulting in immobilization of polynucleotide-peptide conjugates when hybridized to bead- bound probes(e.g. Fig. 42 and 61).
Furthermore, Schwartz et al. teach molecular targets include cell surface markers, such as HLA's (i.e. MHC molecules)( e.g. para 0215, pg. 44). 
Furthermore, Schwartz et al. teach combining a plurality of molecular probes (i.e. peptide/oligonucleotide conjugates) with a sample comprising target molecules, wherein the plurality comprises 100 or more molecular probes( e.g.  In certain embodiments, the preassembled composition, comprising a plurality of hybridized molecular probe-detectable components, may then be used in an assay to perform both recognition and detection functions…The plurality of molecular probes may comprise 100 or more molecular probes as in para 0219,pg. 46; Using a preassembly format, a plurality of these sets, such as one hundred or more, one thousand or more, or ten thousand or more sets may be preassembled on an as-needed basis to then be used, for example used in an assay as in para 0224,pg. 48).
Schwartz et al. teach contacting sample with peptide/ oligonucleotide conjugates; washing away unbound peptide/ oligonucleotide conjugates; dissociation of complexed sample 
Therefore, Schwartz render obvious the limitation: further comprising allowing the complex between the polynucleotide-peptide conjugate and the MHC molecule to dissociate as recited in claim 23.
Therefore, Schwartz et al. make obvious the limitations: method of claim 8, wherein said pool of polynucleotide-peptide conjugates comprises between about 1 X102 polynucleotide-peptide portions(e.g. para 0219,pg. 46; 0224,pg. 48) as required by claim 37.
Schwartz et al. teach contacting molecular probes (i.e. peptide/oligonucleotide conjugates) with a sample and washing unbound probe away (e.g. para 0036, pg. 7-8; para 0285, pg. 73-74; washing immobilized complex as in para 00288,pg. 75; Fig. 66) prior to dissociation by denaturation and analysis (e.g.  para 00102, Pg. 15; para 00285, pg. 73-74; Figure 63). 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Clark et al., Jakobsen et al., Brix et al. and Chee et al. to include providing at least 100 peptide oligonucleotide conjugates and  dissociating MHC-peptide complexes as taught by Schwartz et al. because these are particular 

Clark et al., Jakobsen et al., Brix et al., Chee et al. and Fredriksson
Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark et al., Jakobsen et al., Brix et al. and Chee et al. as applied to claims 8, 9, 17, 27-30, 32,33, 35 and 38-41 above, and further in view of Fredriksson(US20050003361).
The teachings of Clark et al., Jakobsen et al., Brix et al. and Chee et al. as applied in the previous rejection above are incorporated in this rejection.
Clark et al., Jakobsen et al., Brix et al. and Chee et al. teach a method of identifying MHC binding peptides comprising providing peptide oligonucleotides conjugates that bind to MHC molecules. 
 As noted above, Brix et al. teach formation of MHC-peptide complexes comprising multimerization of MHC molecules comprising MHC binding peptides through dimerization domains, which are molecular extensions associated with individual peptides bound to the MHC molecules. Furthermore, Brix et al. teach these extensions comprise nucleic acid (e.g. Dimerization domains as in para 0245, pg. 19; Dimerization domain AB can be any molecule pair able to bind to each other like: …DNA-DNA, PNA-PNA, DNA-PNA, DNA-RNA, LNA-DNA as in para 0248, pg. 19).
However, they do not teach claim 31.
Fredriksson teaches teach proximity probes, wherein a probe comprises multiple peptide binding moieties conjugated to a single nucleic acid (e.g. para 0010-0011, pg. 1). 
 Therefore, the teaching of Fredriksson makes obvious the limitation: wherein one or more of the pool of polynucleotide-peptide conjugates comprise a plurality of peptide portions conjugated to the same polynucleotide portion and are thus multimerized or oligomerized as required by claim 31.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Clark et al. , Jakobsen et al., Brix et al. and Chee et al. to include using multivalent peptide oligonucleotide conjugates to facilitate multimer formation  as taught by Fredriksson because this was a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of facilitating binding interactions between MHC and  MHC-binding peptides.


Clark et al., Jakobsen et al., Brix et al., Chee et al., Schwartz et al. and Montero-Julian et al.
Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark et al., Jakobsen et al., Brix et al., Chee et al. and Schwartz et al. as applied to claims 23 and 37 above, and further in view of Montero-Julian et al. (US20050095655).
The teachings of Clark et al., Jakobsen et al., Brix et al., Chee et al. and Schwartz et al. as applied in the previous rejection above are incorporated in this rejection.

 Furthermore, Schwartz et al. disclose a method comprising dissociation of complexed sample and peptide/ oligonucleotide conjugates by denaturation and analysis (e.g. para 00102, Pg. 15; para 00285, pg. 73-74; Figure 63), wherein the molecular targets are HLA's (i.e. MHC molecules) (e.g. para 0215, pg. 44).
However, the combined teachings of Clark et al., Jakobsen et al., Brix et al., Chee et al. and Schwartz et al. do not teach claim 34.
Montero –Julian et al. also teach dissociation of MHC molecules from binding peptides by denaturation is known in the art (e.g. para 0043-0044, pg. 3-4). 
Furthermore, they teach dissociation of binding peptides from a complex with MHC molecules using experimental conditions that avoids denaturation of the MHC monomer, through a solution based peptide exchange assay comprising adding competitor peptide to MHC- peptide complexes to the extent that the complex dissociates (e.g. para 0021-0024, pg. 2-3; para 0081, pg. 7; para 0105-0106, pg. 9; claims 26, 43, 45 and 46). 
Therefore, the teaching of Montero –Julian et al. makes obvious the limitation method of claim 23, wherein the dissociation occurs in the presence of one or more blocker species capable of preventing binding or re-association of the polynucleotide-peptide conjugate(s) to the MHC molecule as required by claim 34.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Clark et al., Jakobsen et al., Brix et al., Chee et 

Clark et al., Jakobsen et al., Brix et al., Chee et al. and Chou et al. 
Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark et al., Jakobsen et al., Brix et al. and Chee et al. as applied to claims  8, 9, 17, 27-30, 32,33, 35 and 38-41 above, and further in view of Chou et al. (Molecular immunology 45.7 (2008): 1935-1943.).
The teachings of Clark et al., Jakobsen et al., Brix et al. and Chee et al.  as applied in the previous rejection above are incorporated in this rejection.
Clark et al., Jakobsen et al., Brix et al. and Chee et al. teach a method comprising providing peptide oligonucleotides conjugates that bind to MHC molecules. 
Regarding claim 36:
At the time the invention was made, Brix et al. teach stabilization of MHC-peptide complexes is facilitated by peptides that facilitate proper formation of the MHC complex (e.g. para 0291-0293, pg. 22-23).
 DRI molecules from functional inactivation… these small peptides behave like DM with the advantage that they are perfectly functional at neutral pH, making them effective additions to peptide vaccine preparations as in 3rd para, pg. 1936; In the AE206 study, we found that AE206 also converts the biphasic binding pattern toward a monophasic pattern, although less effectively than DM. Thus, AE206 only facilitates peptide binding to DRl molecules that have non-receptive conformation. Another main function for DM is to stabilize empty class II molecules. AE206 clearly can stabilize the empty class II molecules and prevent them from functional inactivation. This strongly suggests that DM and the helper peptides may function through the same mechanism as in 3rd para, pg. 1941-1942; such peptides can be of great help in any clinical settings whenever efficient peptide exchange is desired as in 2nd para, pg. 1942).
Therefore, as both Brix et al. and Chou et al. disclose peptides that facilitate correct MHC complex formation, it would have been prima facie obvious to a person of ordinary skill in 
Therefore, the combined teachings of Clark et al., Jakobsen et al., Brix et al., Chee et al.  and Chou et al. render obvious the limitation: wherein the binding of the polynucleotide-peptide conjugates to the MHC molecule occurs in the presence of one or more chaperons as required by claim 36.

Response to the Arguments
In response to the arguments filed 08 March 2021:
The terminal disclaimer filed on 08 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/418, 922 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 Therefore, the rejection of non-statutory double patenting over Application Number 16/418, 922 is withdrawn.


In response to applicant's argument that “modifying the cell internalization methods of Clark with Jakobsen’s cell-free, soluble TCRs (e.g., in order to arrive at the present claim 27) would have completely defeated Clark's intended purpose of providing cell internalizable and intracellularly cleavable conjugates for use diagnostically or therapeutically”,  the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
 In the instant case, the teaching of Clark et al. is relied upon to show that MHC-binding peptide/polynucleotide conjugates are known in the art and methods comprising combining these conjugates with MHC molecules to form complexes which are subsequently combined with and bind with TCR molecules are also known.
Furthermore, as noted above, Jakobsen et al. also teach methods that ultimately result in the formation of complexes comprising MHC; MHC-binding peptide and TCR molecules. Additionally, the teaching of Jakobsen et al. is relied upon to show that methods comprising immobilizing complexes comprising MHC and MHC-binding peptides, wherein the peptide length is 9 amino acids, and subsequently providing soluble TCR to bind with these complexes are known in the art.

Furthermore, a skilled artisan would appreciate that this rationale for combination of references meets the requirements of exemplary rationale D. See MPEP 2143. I. D.

Regarding Applicants’ arguments that there is no motivation to combine the teachings of Clark et al. and Jakobsen et al. with the teachings of Brix et al. and Chee et al.:
In response to applicant's argument that combining the teachings of Brix and Chee with the teaching of Clark et al. would defeat the purpose of the method of the Clark reference, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, as noted above, Clark et al. and Brix et al. both teach forming complexes of MHC molecules with MHC-binding peptides, wherein each MHC binding peptide also comprises a nucleic acid extension. 
Furthermore, Brix et al. teach that it is known in the art to provide nucleic acid extensions that facilitate dimerization of complexes comprising MHC and MHC-binding peptides and that the MHC- binding peptide is subject to identification through labelling.
 Additionally, Chee et al. teach it is known in the art to provide peptide- oligonucleotide conjugate wherein the oligonucleotide comprises a region that encodes for the peptide.
Therefore, a skilled artisan would be motivated to combine the Brix and Chee references because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a method comprising formation of MHC –peptide complexes. 
Furthermore, a skilled artisan would appreciate that this rationale for combination of references meets the requirements of exemplary rationale A. See MPEP 2143. I. A.
 Furthermore, as Clark et al., Brix et al. and Chee et al. all teach polynucleotide-peptide conjugates, a skilled artisan would be motivated to combine these references because the simple substitution of the polynucleotide of Clark with a polynucleotide comprising the features taught by Brix et al. and Chee et al. would yield the predictable outcome of a method for 
Furthermore, a skilled artisan would appreciate that this rationale of substitution for combination of references meets the requirements of exemplary rationale B. See MPEP 2143. I. B.
Regarding Applicants arguments in reference to including the Sidney reference to meet the requirements of claims 10, 15 and 16; including the Schwartz reference to meet the requirements of claims 23 and 37; including the Fredriksson reference to meet the requirements of claim 31; including the Montero-Julian reference to meet the requirements of claim 34; including the Chou reference to meet the requirements of claim 36:
 The additional arguments rely on the position that a prima facie case was not established in previous rejections.  However this was not found persuasive and is not persuasive for the other rejections.  These rejections are maintained.

Conclusion
No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/Examiner, Art Unit 1639                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635